      Case 4:18-cv-00824-O Document 27 Filed 04/09/19            Page 1 of 1 PageID 292


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 U.S. PASTOR COUNCIL, et al.,                   §
                                                §
          Plaintiffs,                           §
                                                §
                                                §
                                                §
                                                §
 v.                                             §    Civil Action No. 4:18-cv-00824-O
                                                §
 EQUAL EMPLOYMENT                               §
 COMMISSION, et al.,                            §
                                                §
                                                §
         Defendants.                            §


                                            ORDER

         On Tuesday, April 9, 2019, the Court held a status conference hearing regarding the

Parties’ Joint Proposed Briefing Schedule (ECF No. 21). Accordingly, Defendants’ revised motion

to dismiss is due May 1, 2019. The response and reply briefs are due pursuant to the pertinent

deadlines set forth by the Federal Rules of Civil Procedure.

         SO ORDERED on this 9th day of April, 2019.



                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE




                                                1
